Citation Nr: 0709165	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS) and gastroesophageal reflux.

2.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, to include consideration for an 
increased rating for right upper extremity radiculopathy 
separately evaluated as 10 percent disabling.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.  

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
November 1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2003, March 2004, and August 2004 rating 
decisions.

The issues concerning  headaches and pseudofolliculitis 
barbae are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran has constant 
abdominal pain with either constipation or diarrhea.

2.  The evidence fails to show that bed rest was prescribed 
to treat incapacitating episodes of neck pain.
 
3.  The veteran has had forward flexion of the cervical spine 
to at least 30 degrees at each of his three VA examinations 
during the pendency of his appeal.

4.  The preponderance of medical evidence demonstrates that 
the veteran has normal strength and reflexes in both upper 
extremities.

5.  The medical evidence fails to relate the veteran's pes 
planus to his time in service.

CONCLUSIONS OF LAW

1. Criteria for a rating in excess of 10 percent for IBS have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7319 (2006).
 
2.  Criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 
5290 (2002); 38 C.F.R. § 4.71a, DC 5237 (2006).

3.  Criteria for a rating in excess of 10 percent for 
radiculopathy of the right upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, DC 8716 (2006).

4.  Criteria for service connection for pes planus have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Irritable bowel syndrome (IBS) and gastroesophageal reflux 
(GERD)

The veteran indicated in March 2004 that because of 
prescriptions of Metamucil and Prevacid he was having 
frequent diarrhea; and he asserted that stomach acid was 
causing gum and tooth decay. At an RO hearing in October 2005 
the veteran testified that he had IBS involving abdominal 
pain roughly once a month.

The veteran is currently rated at 10 percent for his IBS/GERD 
under 38 C.F.R. § 4.118, DC 7319.  Under this rating code, a 
10 percent rating is assigned for moderate IBS, manifested by 
frequent episodes of bowel disturbance with abdominal 
distress; a 30 percent rating is assigned for severe IBS, 
manifested by diarrhea, or by alternating diarrhea and 
constipation, with more or less constant abdominal distress.

In October 2002, the veteran underwent a VA examination at 
which he complained about feeling constipated all the time, 
although he had bowel movements twice a day.  It was noted 
that the veteran met all the criteria for IBS.  However, 
there was no indication that the veteran was in constant 
abdominal distress.

In October 2003, the veteran underwent another VA examination 
at which it was noted that he had some substernal discomfort, 
although the frequency was not specified.

At a VA examination in January 2004, the veteran reported 
that sometimes he is constipated and sometimes he has 
diarrhea.  He complained of constant nausea and that he had 
abdominal pain on a daily basis, but lasting usually for less 
than an hour.  The abdominal examination found that the 
veteran was obese, his abdomen was soft with mild epigastric 
tenderness, but neither rebound tenderness nor rigidity was 
noted.

In June 2004, the veteran had neither diarrhea nor 
constipation, although it was noted that he had a history of 
IBS and the veteran did complain about abdominal pain.  In 
October 2004, the veteran apparently experienced a small 
bowel obstruction, and a December 2004 record noted the 
veteran's IBS to be stable.  In May 2005, he had no vomiting 
or diarrhea; and, at an emergency room visit in August 2005 
for prostatitis problems, the veteran again had neither 
diarrhea nor constipation.  However, on another occasion in 
August 2005, the veteran did have diarrhea, constipation, 
pain, nausea, and vomiting.

While the veteran is clearly affected by his IBS, the medical 
evidence fails to show constant abdominal distress.  The 
veteran testified that his symptoms of IBS occur roughly once 
a month, which falls short of the requirement for a higher 
rating.  The veteran did state that he had daily abdominal 
pain in January 2004, but even then, the abdominal pain 
rarely lasted for an hour.  Accordingly, the criteria for a 
rating in excess of 10 percent for IBS have not been met, and 
the veteran's claim is therefore denied. 

Cervical spine

The veteran testified at an RO hearing in October 2005 that 
his neck was causing pain which radiated down his right arm.  
X-rays from 2001 confirm that the veteran has a herniated 
disc at C5-C6.

The veteran's cervical spine disability is currently rated at 
20 percent under the criteria for intervertebral disc 
syndrome (IVDS).  See 38 C.F.R. § 4.71a, 5293.  IVDS is rated 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.   A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period; while a 40 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.

In September 2003 the regulations covering the rating of IVDS 
were renumbered as part of the revision to the spine 
regulations.  As such, IVDS is now evaluated under Diagnostic 
Code 5243, rather than 5293; however, no substantive changes 
were made.

While the veteran is clearly impacted by his cervical spine 
disability, the medical evidence fails to demonstrate that 
the veteran has ever been prescribed bed rest to treat his 
cervical spine condition.  As such, a rating is not available 
based on incapacitating episodes.

An orthopedic rating must also be considered.

Under the rating criteria in effect at the time the veteran 
filed his claim in November 2002, limitation of motion of the 
cervical spine was rated under 38 C.F.R. § 4.71a, 5290.  
Under this diagnostic code 10, 20, and 30 percent ratings 
were assigned based on whether the limitation of motion of 
the cervical spine was slight, moderate, or severe 
respectively.  

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the old criteria are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

At a VA examination in September 2001, the veteran had 
forward flexion in his cervical spine from 0 to 45 degrees.

At a VA examination in January 2003, the veteran had 35 
degrees of forward flexion and 30 degrees of extension.  
Additionally, he had right lateral rotation to 50 degrees and 
left lateral rotation to 35 degrees.  The examiner noted that 
there was pain on range of motion testing which was greater 
during extension than it was during flexion.  The examiner 
noted that there was pain on motion, but he found no way to 
quantify it.

At a VA examination in October 2003, the veteran had forward 
flexion from 0 to 45 degrees with pain beginning at about 20 
degrees and he had extension to 35 degrees with pain 
beginning at about 20 degrees.  The examiner indicated that 
there was some pain on testing, but it could not be expressed 
with any degree of medical certainty.

Considering that the veteran displayed normal forward flexion 
at two of his three VA examinations during the course of his 
appeal, his limitation of motion is at most slight.  Even if 
the range of motion of the cervical spine were only measured 
to the point at which pain began, the veteran would still 
have 20 degrees of pain free motion. As such, the limitation 
of motion of the veteran's cervical spine cannot be 
categorized as severe. 

Accordingly, a rating in excess of 20 percent is not 
available based on limitation of motion of the cervical spine 
under the old rating criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 20 percent rating is assigned when 
forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees; when the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is assigned when forward 
flexion of the cervical spine is 15 degrees or less, or when 
there is favorable ankylosis of the entire cervical spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

As noted above, the veteran had range of flexion in his 
cervical spine from 0-45 degrees on two out of three VA 
examinations during the course of his appeal, and he had 
range of flexion to 35 degrees on the third examination.  As 
such, the veteran fails to meet the criteria for even a 20 
percent rating as the range of motion in his cervical spine 
is not been shown to be limited to 30 degrees or less.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran was noted to have pain upon range of motion testing, 
pain still only began at 20 degrees.  It is noted that even 
if only the veteran's pain free motion were to be used, he 
would still not merit a rating in excess of 20 percent, as a 
30 percent rating requires cervical motion to be limited to 
15 degrees or less.

As such, a rating in excess of 20 percent for limitation of 
motion of the cervical spine is not available under the 
revised criteria. 

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

It is noted that the veteran is currently receiving a 
separate 10 percent rating for radiculopathy of the right 
upper extremity under 38 C.F.R. § 4.124a, DC 8716 (for 
neuralgia of the ulnar nerve).

Under this rating code, a 10 percent rating is assigned for 
mild incomplete paralysis of the ulnar nerve, while 30 and 20 
percent ratings are assigned for moderate incomplete 
paralysis of the ulnar nerve (depending on whether the 
dominant or non-dominant side is injured).

The regulations also note that neuralgia, whether cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

While the veteran undoubtedly is affected by the neurological 
symptoms of his cervical spine disability, the medical 
evidence shows that the nerve impairment is mild.

At a VA examination in September 2001, it was noted that the 
veteran's deep tendon reflexes were 2+ (normal) across all 
sites.  However, the veteran had decreased grip strength in 
the right hand compared to the left, and he had neurological 
symptoms in the right arm, including pain, fatigability, lack 
of endurance, and decreased use.

At a VA examination in October 2003, the veteran complained 
about increasing weakness and fine motor difficulty with his 
right arm, indicating that his whole arm goes numb.  The 
veteran denied any constitutional symptoms, visual 
disturbances, dizziness, or bowel/bladder incontinence.  The 
veteran had 5/5 strength bilaterally in his deltoids, biceps, 
triceps, wrist extensors and flexors, and in his intrinsic 
muscles.  He did have an absent bicep reflex on the right, 
but was 2+ on the left.  He had slightly decreased sensation 
to light touch in a median nerve distribution on the right, 
but there was no muscle atrophy.  The examiner noted that an 
EMG report from September 2003 showed mild abnormal 
irritability in the right pronator teres which might be 
consistent with radiculopathy.  There was no evidence of 
peripheral neuropathy in the upper extremity.

An examination in May 2004 by the veteran's private doctor 
found that the veteran was having difficulty with fine motor 
dexterity in the right upper extremity, but had no problem 
with his left arm. The doctor indicated that the motor 
examination was normal with regard to both upper extremities.  
Pinprick was slightly decreased on the right.  The doctor 
recommended a series of blocks.

VA treatment records indicate that in April 2004, the veteran 
had no deficits to light touch or pinprick bilaterally, and 
his reflexes were 2+ with regard to his upper extremities 
bilaterally.  In September 2004 the veteran was noted to have 
only mild radiculopathy.  The veteran had 5/5 strength and 
his reflexes were 2+ and symmetrical.  He did have decreased 
sensation in the right forearm with pinprick testing.  In 
February 2005, the finding of mild radiculopathy was 
confirmed.

The majority of the treatment records show that the veteran 
has normal strength and reflexes in both upper extremities.  
Even when the veteran's senses, responses or reflexes were 
diminished, the doctors qualified the limitation as slight or 
mild (such as in February 2005).  As such, the preponderance 
of medical evidence fails to show a moderate nerve 
disability, and the criteria for a rating in excess of 10 
percent for radiculopathy of the right upper extremity have 
not been met. 

Accordingly, ratings in excess of 20 percent for a cervical 
spine disability and in excess of 10 percent for 
radiculopathy of the right upper extremity are denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified at an RO hearing in October 2005 that 
he complained about his feet during service, but was never 
treated for flat feet.  He indicated that he broke his foot 
in 1986 playing basketball, and it was then that he found out 
that he had flat feet.  However, the medical evidence of 
record fails to support the veteran's contention.

Service medical records fail to show any record of pes planus 
being diagnosed in service.  The veteran's separation 
physical found his feet to be normal; as did a physical in 
May 1985.  Pes planus also was not noted at an ankle 
examination in July 1985.

VA treatment records indicate that the veteran was involved 
in a motor cycle accident in 1989 and injured his leg, but no 
mention of pes planus was made in any of the treatment 
records from the accident.  Similarly, at a VA examination in 
February 1992, the veteran was noted to be able to walk on 
his heels and tip toes, and he walked without a limp.

VA treatment records confirm that the veteran was eventually 
diagnosed with pes planus in his right foot in March 2000.  
However, this is a decade and a half after the veteran was 
discharged from service.  In May 2000 it was noted that the 
pes planus affected the veteran bilaterally.

While the veteran believes that his pes planus developed in 
service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his foot disability and his time in service.  

The veteran's claims file is also void of a medical opinion 
of record which relates that veteran's pes planus to his time 
in service.  As such, the criteria for service connection 
have not been met, and the veteran's claim is therefore 
denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letters dated in December 2002, May 2005, and September 2006.  
By these, and by the statements of the case, and supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO and was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for IBS is denied.

Ratings in excess of 20 percent for a cervical spine 
disability and in excess of 10 percent for radiculopathy of 
the right upper extremity are denied.

Service connection for pes planus is denied.


REMAND

The veteran testified at an RO hearing in October 2005 that 
he had headaches which he believed were due to both his time 
in service and to his service-connected nervous condition.  
He stated that the doctors had indicated that his headaches 
were the result of stress, and indicated that he had been on 
headache medication since 1985.  The veteran related that he 
was in a motor vehicle accident in 1985 while still in 
service.

Service medical records show that the veteran voiced 
complaints of headaches following his motor vehicle accident 
on several occasions while still in service.  VA treatment 
records (such as a VA neurology record from February 2005) 
note that the veteran continues to have headaches; however, a 
medical opinion has not been provided addressing the etiology 
of the veteran's headache disorder.

During the pendency of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised.  As such, 
the medical evidence is insufficient to evaluate the 
veteran's pseudofolliculitis barbae, as there is no 
indication as to the percentage of the veteran's skin which 
is affected by his pseudofolliculitis barbae.  A remand is 
therefore necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a neurologic 
examination.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  The 
examiner should determine whether the 
veteran has a current headache disability; 
and, if so, he/she should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the headache disability was 
either caused by, or began during, the 
veteran's time in service.  

2.  Schedule the veteran for a 
dermatological examination.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
The examiner should evaluate the veteran's 
pseudofolliculitis barbae and determine 
whether it causes any exfoliation, 
exudation, itching, extensive lesions, or 
marked disfigurement.  The examiner should 
also express in terms of a percentage both 
the total body area, and the total exposed 
area, effected by the pseudofolliculitis 
barbae.  The examiner should also indicate 
whether any intermittent systemic therapy, 
such as corticosteroids or other 
immunosuppressive drugs, is being used to 
treat the veteran's pseudofolliculitis 
barbae.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


